         Case 4:20-cv-01071-BRW Document 16 Filed 04/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JACK KNIGHT                                                                            PLAINTIFF

                                     4:20cv01071-BRW-JJV

ANDREW SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT

                                              JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is Considered, Ordered and

Adjudged that the decision of the Commissioner is affirmed and Plaintiff’s Complaint is

dismissed with prejudice.

       IT IS SO ORDERED this 21st day of April, 2021.


                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
